DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4, 6, 7, 9-11, 13-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU et al. “Xu” US 2013/0058298 in view of Tsai et al. “Tsai” US 2017/0041954.
Regarding claims 1, 9-11, 13, 15-16, Xu teaches a wireless communication system, comprising one or more monitoring devices and one or more asset tag devices having a high and low capacity modes (when the device is scanning, this is viewed as a high-capacity mode, and when the device is not scanning (paused) this is viewed as a low capacity mode and thus the device can switch between the modes; See Figure 1 and Paragraphs 43-44)), wherein the one or more monitoring devices are configured to:
-    transmit, at least once per beacon interval, a beacon frame  on at least one first communication channel, each beacon frame comprising information of a second communication channel (a beacon sending node (monitoring device) sends a beacon frame which includes operating channel information and link quality information; Paragraphs 44 and 49), and
-    listen to the second communication channel (parent/monitoring node and device node switch to the second/operating channel and the parent node listens for beacon requests; Paragraphs 91-92),
the one or more asset tag devices  operating in the high-capacity mode are configured to:

-    select a monitoring device, from the one or more monitoring devices, based on at least one selection criterion (a parent node is determined based on the link quality parameters in the beacons.  The beacon frame sending node (i.e. monitoring node) with the best channel link quality parameters is selected as the parent; Paragraph 60),
-    Switch to the second communication channel indicated in the beacon frame transmitted by the selected monitoring device (the node access the sensor network through the operating channel sent by the parent node; Paragraphs 62-64.  Thus the device switches the operating channel (i.e. second channel) based on beacon frame information), 
-    initiate communication with the selected monitoring device on the second communication channel wherein the selected monitoring device  is further configured to communicate with the one or more asset tag devices on the second communication channel in response to receiving an initialization message from the one or more asset tag devices (the device node sends a beacon request on the second/operating channel to the parent node and can then access the wireless sensor network through the parent node (i.e. initiate communication with the chosen monitoring device); Paragraphs 91-92 and 60-64); and

Xu does not expressly disclose the high capacity mode avoids unnecessary transmissions and the low capacity mode uses non-coordinated transmissions wherein the beacon is sent on a channel at beacon intervals and the second channel is unoccupied by the beacon frames.  However, Tsai teaches devices listen for beacons transmitted at regular intervals; Paragraph 5.  The beacons received include information such as a channel switch announcement; Paragraph 6.  Thus, one can see that the beacon is sent at beacon intervals and it includes information of a second channel, and this second channel would be unoccupied by that beacon frame.  Further, the devices of Tsai can operate using Bluetooth and also on channels that are free from signals; Paragraphs 66 and 74.  A channel that is free of other signals would mean unnecessary transmission are avoided and the use of Bluetooth can represent non-coordinated transmissions.  The Examiner also notes the terminology used to define the low and high capacity is vague as the “unnecessary” transmission is not defined in the claim language.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Xu to include Bluetooth and occupying free channels while utilizing beacons which are sent at intervals as taught by Tsai.

Regarding claim 2, Xu teaches the beacon interval length is defined based on the number of local monitoring devices transmitting beacon frames (a channel scan is paused when a first beacon frame is received from a beacon sending node; S102 and Paragraph 44.  The beacon interval is thus defined as the time period before a scan is paused and this is based on a monitoring node which sends the beacon).
Regarding claim 3, Xu teaches the beacon interval length is defined based on desired first channel scan duration and interval of the asset tag devices (During a channel scan defined by a channel scan sequence (i.e. scan duration and interval for asset tag devices), the interval is defined as the time it takes until the scan is paused due to receipt of a beacon; Paragraphs 43-44).
Regarding claim 4, Xu teaches the selection criterion includes RSSI (Paragraph 52).
	Regarding claim 6, Xu teaches the tag devices listen to transmission on the second channel during a predetermined period before initializing the communication with the selected monitoring device and in response to detection of no other transmissions, the one or more tag devices initiate the communication with the selected monitoring device (second-round channel scan is performed (i.e. listen to second channel during period before initializing communications).  These scans entail a beacon request being sent and a reply being received during a predetermined period on the 
Regarding claim 7, Xu teaches in response to receiving the initialization message from the asset tag devices, the selected monitoring devices communicates with the tag device on the second channel to instruct the tag device to stop scanning (channel scanning is paused (i.e. temporarily stopped) in response to receiving a first beacon frame request from a beacon sending node (i.e. monitoring device); Paragraph 12).
Regarding claim 14, Xu teaches the monitoring device is attached to a container that includes the one or more asset tag devices (the device node is connected to the parent node; Paragraph 61.  Thus the parent node is attached to a container including the asset tag (i.e. device node)).
Regarding claim 18, Xu teaches the beacon interval length is defined based on desired first channel scan duration and interval of the asset tag devices (During a channel scan defined by a channel scan sequence (i..e scan duration and interval for asset tag devices), the interval is defined as the time it takes until the scan is paused due to receipt of a beacon; Paragraphs 43-44).
Regarding claim 19, Xu teaches the selection criterion includes RSSI (Paragraph 52).
Regarding claim 20, Xu teaches the selection criterion includes RSSI (Paragraph 52).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over XU in view of Tsai and further in view of Yang et al. “Yang” US 2016/0219408.

Regarding claim 5, Xu does not expressly disclose a device waking up in response to a timer or receiving a transmission before the scan of the first channel.  However, Yang teaches devices waking up every 1 second for instance for scanning purposes; Paragraph 32. 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Xu to include waking up for scanning based on a timer/receive transmission as taught by Yang.
	One would be motivated to make the modification such that the device only wakes up to listen for beacons during particular times as taught by Yang; Paragraph 32.

Response to Arguments
Applicant's arguments filed 5/4/2021 have been fully considered but they are not persuasive. 
Applicant argues the prior art, Xu, does not teach or suggest instructing the tag device to switch from high to low capacity mode because the pausing of scanning does not happen in response to any instruction from the monitoring device.
The Examiner respectfully disagrees.  Xu teaches the monitoring device (beacon sending node) sends a beacon to the tag device (device node).  This beacon is viewed as an instruction because in response to the device node receiving this beacon, it pauses the channel scan (i.e. switch to low capacity mode from high-capacity mode); 
The Examiner suggests amending the claims to better define high/low capacity modes and also define what unnecessary transmissions are.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621.  The examiner can normally be reached on Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRANDON M RENNER/Primary Examiner, Art Unit 2419